Taet, J.,
concurring. I did not concur in the decision in In re Masters, 165 Ohio St., 503, 137 N. E. (2d), 752, because it appeared to me to add, before the word “neglects” where it appears in Section 2151.03 (C), Revised Code, a word which the General Assembly had not used, %. e., the word “wilfully.” As I view it, that decision necessarily requires reversal of the judgment of the Court of Appeals in the instant case, although the words of the statute as enacted by the General Assembly would have required an affirmance of that judgment.